Notice of Pre-AIA  or AIA  Health
Claims 1-11 and 13-15 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 The amendment filed on March 03, 2022 has been entered and considered by the examiner.
By the amendment, claims 1, 2, 5, 6, 10, 11 and 13 are amended. Claim 12 is cancelled. The prior art rejection is modified in view of the amendments made. See office action.

Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered. Following Applicants arguments and amendments, 101 rejection of the claims is still Maintained.

Applicant arguments
Therefore, the present technological advancement improves the fluid injection process by providing for real-time reservoir management, including “real-time injection surveillance and/or automated injection allocation targets estimation based on physical and/or data-based models of the reservoir and facilities.” The claim in example 39 is analogous to the present claims, and the present claims are subject matter eligible for the same reasons the claim in Example 39 is subject matter eligible. Indeed, amended claim 1 explicitly recites monitoring an injector well in real-time using a downhole temperature sensor, downhole pressure sensor, and/or injection flow sensor, which clearly cannot be performed in the human mind or with a pencil and paper. Moreover, the operations recited by claim 1 could involve many thousands (or even millions) of operations performed using the field data in combination with the complex reservoir model. According to the guidance set forth with respect to Example 39, the fact that the data manipulations recited by the claims are not practically performed in the human mind is an indicia of subject matter eligibility. If  


Examiner response

Unlike the example 39, where the claims were focused on a specific improvement in how the computer functioned functionality using neural network(advanced AI), the claim here is merely the simple data processing steps. The claimed embodiments do not require a particular machine or specialized computer, they can all be performed using pen and paper. The use of generic sensor in obtaining step is merely data gathering step which is insignificant extra solution activity. (See MPEP 2106.05(g)) And determining step is something that can formed using pen and paper thus it is the mental step. The claim is directed to an abstract idea. These limitations do not provide for an improvement in  compiling and manipulating data and that any improvement would be on the judicial exception. Even though the applicant argues as the combination of features of claim as improving current technology, the claim provides no meaningful limitations such that this improvement is realized. Claims when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 


Response to prior art Arguments
5.     Applicant's arguments filed 03/03/2022 have been fully considered. Applicants' arguments regarding
the newly added limitations are addressed in the rejection below.  See office action

Claim Rejections - 35 USC §101

 35 U.S.C. 101 reads as follows:
.
6.        Claims 1-11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-15 are directed to method or process, which falls into the one of the statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites
monitoring an injector well coupled to a reservoir in real time. 
updating the model with the field data for the injector well; 
and
determining a health  of the injector well based on the field data and the model. 
determining an injection allocation target rate that will improve the health of the injector well by solving an optimization problem based on a cumulative voidage volume for the injector well and a weighting that is dependent upon a relative travel time between the injector well and at least one connected producer well.

Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The above portion of the claim constitutes an abstract idea because it is analogous to other ideas identified as abstract ideas in court decisions or support for the interpretation can be found in the Applicant’s Specification. In particular, referring to the MEPEP 2106.04, the claims limitations are analogous to:


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements of obtaining field data for an injector well coupled to a reservoir; obtaining a model comprising representations of at least one of the injector well and the reservoir. These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g)) “Downhole temperature sensor”, “a downhole pressure sensor” or “an injection flow sensor ” are recited at such a high level of generality that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. (See MPEP 2106.05(h))  Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to. A method of monitoring a field using injection and producer well is no more than generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application. Thus, the claims 1 is directed to abstract idea.
As such Examiner does NOT view that the claims 	
	-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of “obtaining field data” and “obtaining a model” as the insignificant extra-solution activity, such as mere data gathering in a conventional way and, therefore do not provide an inventive concept. Examiner further notes that such additional elements are viewed to be well-understood, routine, and convention (WURC) as evidenced by: i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). (See MPEP 2106.05(d)) As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “Downhole temperature sensor”, “a downhole pressure sensor” or “an injection flow sensor” can 

Claim 2 further recites displaying the health of the injector well on a dashboard. It further adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and did not integrate a judicial exception into a practical application. Thus, claims are directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 3 further recites providing real-time injection surveillance for the field with the dashboard. This limitation further adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and did not integrate a judicial exception into a practical application. Thus, claims are directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 4 further recites wherein the obtaining field data is repeated at least once every hour. These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g)) The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 5 further recites wherein determining the health of the injector well is repeated at least once every hour. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human 

Claim 6 further recites 
obtaining field data for the connected producer well; (These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g))
updating the model with the field data for the connected producer well;  estimating a fluid connectivity between the injector well and the connected producer well. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.



Claim 7 further recites wherein the field comprises a plurality of reservoirs. It is no more than generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h))

Claim 8 further recites wherein a plurality of injector wells and a plurality of producer wells are coupled to the reservoir. It is no more than generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h))

Claim 9 further recites
obtaining field data for each of the injector wells; obtaining field data for each of the producer wells; (These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g))
updating the model with the field data for each of the injector wells and the field data for each of the producer well; and estimating a fluid connectivity between pairs of wells, each pair comprising one of the injector wells and one of the producer wells. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 10 further recites estimating the fluid connectivity comprises at least one of:
running single-phase, steady-state flow diagnostics using the field data for each of the injector wells, the field data for each of the producer wells, and the reservoir model;
mining the field data for each of the injector wells and the field data for each of the producer wells to infer reservoir connectivity;
running field tracer programs to infer reservoir connectivity;

running multiphase reservoir simulations.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 11 further recites wherein the field data comprises at least one of:
measurements from a choke position sensor; interpreted data; or interpolated data. These limitation is recited at a high level of generality (i.e., as a general means of measuring data), and amounts to mere data gathering. (See MPEP 2106.05(g)) The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception

Claim 13 further recites generating flow diagnostics from the field data and the model. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 14 further recites generating proxy connectivity information from the field data and at least one of: a data-based connectivity model; field testing; and user input. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, 

Claim 15 further recites providing input to an injection management system.  These limitation is recited at a high level of generality (i.e., as a general means of inputting data), and amounts to insignificant extra solution activity. (See MPEP 2106.05(g))


Claim Rejections - 35 USC § 103
7.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


10.         Claims 1, 6-9, 11 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Malki et al. (PUB no: US 20090276100 A1) hereinafter Malki in view of Rossi (PUB NO: US 20120095733 A1) and further in view of Davidson (PUB NO: US 20090306947 A1) .

Regarding claim 1
Malki teaches a method of monitoring a field,(see abstract- A system can include multiple monitoring wells and at least one injection well in communication with a central facility including a reservoir management computer or server positioned to provide real-time reservoir management of the one or more reservoirs) comprising:
monitoring an injector well coupled to a reservoir in real time using at least one of a downhole temperature sensor, a downhole pressure sensor, or an injection flow sensor;(see fig 1 and para 40-FIG. 1 illustrates an exemplary structure to provide continuous reservoir pressure monitoring using wellhead and downhole gauges or other sensors installed across several wells 25, 27, and to provide the real-time reservoir pressure and temperature measurements to an engineer's desktop.)
obtaining field data comprising measurement from the at least one of a downhole temperature sensor, a downhole pressure sensor, or an injection flow sensor; (see para 12- system of providing real-time reservoir management of one or more reservoirs across one or more fields can include a communication network employing both wireless and wireline communication media, a plurality of injection wells each positioned to inject water into a portion of a reservoir and including a wellhead pressure sensor to measure wellhead pressure, an injection rate sensor to measure an injection rate of the water when being injected, and a transceiver adapted to communicate wellhead pressure sensor and injection rate sensor data over the communication network to a central processing facility.)

obtaining a model comprising representations of at least one of the injector well and the reservoir; (see para 35-The database 43 can contain various data including: geographic location and communication related data of each of a plurality of producer wells 25, observation wells 27, and injection wells 29 (FIG. 1); one or more process facility models 51, gathering network models 53, injection, production, and observation well models 55, and reservoir models 57 (FIGS. 2-3))

updating the model with the field data for the injector well; (see para 13- perform the operations of calibrating an injection well model for each of a plurality of injection wells positioned in at least one reservoir responsive to real-time injection rate and wellhead pressure data associated therewith)

Malki does not teach determining a health of the injector well based on the field data and the model; and determining an injection allocation target rate that will improve the health of the injector well by solving an optimization problem based on a cumulative voidage volume for the injector well and a weighting that is dependent upon a relative travel time between the injector well and at least one connected producer well.

In the related field of invention, Rossi teaches 
determining a health of the injector well based on the field data and the model. (See para 46-a WATER GAS INJECTION module may monitor water and gas injection rate estimates (as may be provided by ESTIMATION module 107) for example Hall plots or other injection key performance indicators to ensure that the injection process is behaving well, derivatives and trends to spot anomalous conditions or limits of warning, such as, the arrival or breakthrough of water into an oil production well,)


Rossi also teaches a cumulative voidage volume for the injector well and a weighting that is dependent upon a relative travel time between the injector well and at least one connected producer well. (See para 39-the models provided by MODEL module 101 can be used to determine how much of the total is associated with each contributing well (i.e., the so called continuous injection allocation problem), along with uncertainty. Similarly, real-time data such as pressure and temperature can be combined with the models provided by MODEL module 101 to provide continuous estimates of oil, water and gas production flow rates (so called continuous production allocation), along with uncertainty. Knowledge of injection flow rates and production flow rates from wells can be used to compute voidage replacement ratios (VRR). See para 39-A RATES, BREAKTHROUGH, HIWCUT module may monitor the estimated injection and production rates (as may be provided ESTIMATION module 107) as well as their time variations.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing real-time reservoir management of one or more oil reservoirs across one or more oilfields as disclosed by Malki to include determining a health of the injector well based on the field data and the model as taught by Rossi in the system of Malki  for modeling a production system in a reservoir in order to maximize hydrocarbon production rates and ultimate field recovery in the face of unknowns and associated business and technical risks.  (See Rossi, para 002)
The combination of Malki and Rossi does not teach determining an injection allocation target rate that will improve the health of the injector well by solving an optimization problem based on a cumulative voidage volume for the injector well and a weighting that is dependent upon a relative travel time between the injector well and at least one connected producer well.

In the related field of invention Davidson determining an injection allocation target rate that will improve the health of the injector well by solving an optimization problem based on a cumulative voidage volume for the injector well and a weighting that is dependent upon a relative travel time between the injector well and at least one connected producer well. (See para 27-29- solving fluid flow equations that represent the fluid flow through the reservoir model based on the boundary conditions for the plurality of time steps. cumulative voidage replacement ratio that is a cumulative volume of injected fluids at reservoir conditions divided by a cumulative volume of produced fluids at reservoir conditions; calculating a volume injection rate in reservoir volumetric units for one of the plurality of time step. See para 62-64- equation 1 is the cumulative difference between produced injectable fluids as calculated at the end of a time step and the injection rates determined based on estimates at beginning of time step conditions. The relaxation time is used to dampen out large changes in rate and is the larger of a user specified parameter and the current time step size.  See para 83-95-Injection Allocation Algorithm (optimization) See fig 15- At block 510, the injection fluids are allocated up to the target VRR (At block 516, the calculated injection rates are saved for the injector wells. see para 70- The well management strategy for this reservoir system model 300 may be to produce at the highest oil rate possible at every time step and to inject all gas and water that is produced. See also para 008 for improving the injector well)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing real-time reservoir management of one or more oil reservoirs across one or more oilfields as disclosed by Malki and Rossi to include determining an injection allocation target rate that will improve the health of the injector well by solving an as taught by Davidson in the system of Malki  and Rossi for modeling reservoir systems in a reservoir simulator that uses material balance groups (MBGs) to apply well management algorithms to the reservoir system model to effectively manage the operation of the reservoir system. (See Davidson, para 002)

Regarding claim 6
Malki further teaches obtaining field data for the connected producer well; (see para 35-a system 30 to provide real-time reservoir management of at least one, but preferably a plurality of reservoirs 21 across one or more fields 23. The database 43 can contain various data including: geographic location and communication related data of each of a plurality of producer wells 25, observation wells 27, and injection wells 29 (FIG. 1); time related production and observation well data including measured static downhole pressure data for each of a select number of production and observation wells 25, 27)
updating the model with the field data for the connected producer well; (see para 16-The method/operations can further include remotely providing a first signal containing data to cause, in real-time, one or more producer wells 25 to adjust a production flow rate (block 135) see para 35-injection, production, and observation well models 55, and reservoir models 57 (FIGS. 2-3); see para 43-To calibrate the well model 55 with representative infectivity index and reservoir pressure values, multi-rate tests, as known to those skilled in the art, can be conducted) and
estimating a fluid connectivity between the injector well and the connected producer well. (see para 16-injecting a fluid (e.g., water) into a first reservoir during a pre-injection test period, measuring real-time downhole pressure in a producing area of the second reservoir during the pre-injection test period to thereby determine a reservoir pressure response in the second reservoir to the fluid injected in the first reservoir, and determining an existence of a fault or fracture connecting the first and a second reservoirs responsive to the reservoir pressure response of the second reservoir.)



Regarding claim 7
Malki further teaches wherein the field comprises a plurality of reservoirs.(see para 35- as illustrated in FIG. 1, according to an embodiment of the present invention, a system 30 to provide real-time reservoir management of at least one, but preferably a plurality of reservoirs 21 across one or more fields 23)

Regarding claim 8
Malki further teaches wherein a plurality of injector wells and a plurality of producer wells are coupled to the reservoir. (see para 35 and fig 1-The database 43 can contain various data including: geographic location and communication related data of each of a plurality of producer wells 25, observation wells 27, and injection wells 29 (FIG. 1))

Regarding claim 9
Malki further teaches obtaining field data for each of the injector wells; obtaining field data for each of the producer wells; (see para 25 and fig 1-The database 43 can contain various data including: geographic location and communication related data of each of a plurality of producer wells 25, observation wells 27, and injection wells 29 (FIG. 1); one or more process facility models 51, gathering network models 53, injection, production, and observation well models 55, and reservoir models 57 (FIGS. 2-3); time related production and observation well data including measured static downhole pressure data for each of a select number of production and observation wells 25, 27; time related injection well data including measured wellhead pressure and injection rate data, calculated well injectivity index data, and calculated static downhole pressure data, for each of the injection wells 29;

updating the model with the field data for each of the injector wells and the field data for each of the producer well; (see para 13- perform the operations of calibrating an injection well model for each of 

estimating a fluid connectivity between pairs of wells, each pair comprising one of the injector wells and one of the producer wells. (see para 16-injecting a fluid (e.g., water) into a first reservoir during a pre-injection test period, measuring real-time downhole pressure in a producing area of the second reservoir during the pre-injection test period to thereby determine a reservoir pressure response in the second reservoir to the fluid injected in the first reservoir, and determining an existence of a fault or fracture connecting the first and a second reservoirs responsive to the reservoir pressure response of the second reservoir.)


Regarding claim 11
Malki does not teach wherein the field data comprises at least one of: measurement from a choke position sensor; interpreted data; or interpolated data. 
However, Rossi further teaches wherein the field data comprises at least one of: measurement from a choke position sensor; interpreted data; or interpolated data. (see para 95-96- In an exemplary embodiment relating to meter verification and sensor drift, concepts of meter verification and data reconciliation may involve using available thermo-hydraulic mathematical system models found in MODEL module 101 to cross-validate different types of measurements, such as, e.g., pressure, temperature, and flow rate to assure that they are self-consistent. Consider a simple single branch, as illustrated in FIG. 4, which includes a choke and flow line with three pressure-temperature measurements.)

Regarding claim 15
Malki further teaches providing input to an injection management system. (see fig 1 and para 25-a system 30 to provide real-time reservoir management of at least one, but preferably a plurality of reservoirs 21 across one or more fields 23, can include a reservoir management computer 31 located, for example, at a central engineering facility 32. The system 30 can also include a user interface 37 which can include a graphical display 39 for displaying graphical images, and a user input device 41)



8.         Claims 2-5, 10 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Malki et al. (PUB no: US 20090276100 A1) hereinafter Malki in view of Rossi (PUB NO: US 20120095733 A1) and further in view of Davidson (PUB NO: US 20090306947 A1) and still further in view of Matringe et al (PAT NO: US 10458207 B1)


Regarding claim 2
The combination of Malki, Rossi and Davidson does not teach displaying the health of the injector well on a dashboard. 
In the related field of invention, Matringe teaches displaying the health of the injector well on a dashboard. (see col 8 line 40-46 and fig 2-Monitoring system 100 may also include one or more remote computers 120 that permit a user, team of users, or multiple parties to access information generated by main computer system 102. For example, each remote computer 120 may include a dashboard display module 122 that renders and displays dashboards, metrics, or other information relating to reservoir production.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing real-time reservoir management of one or more oil reservoirs across one or more oilfields as disclosed by Malki, Rossi and Davidson to include displaying the health of the injector well on a dashboard as taught by Matringe in the system of Malki, Rossi and Davidson for modeling physical material flow relationships between injector wells and producer wells in a reservoir and to quantifying a level of uncertainty in a connection-based model and thus determines the efficiency of each inter-well connection using a fractional flow model that incorporates the determined material flow strength measurement, and provides the inter-well connection efficiencies to a controller for controlling material flow through the injector and/or the producer well in the optimization of wells.  (See Matringe, Abstract)


Regarding claim 3
The combination of Malki, Rossi and Davidson does not teach providing real-time injection surveillance for the field with the dashboard.
In the related field of invention, Matringe further teaches providing real-time injection surveillance for the field with the dashboard.( see col 17 line 5-15 and fig 2-When focusing on a single well, the visualization changes to a display such as that shown in FIG. 10, where all the connected wells or aquifer to a well of interest are displayed with a connection arrow. On each connected well or aquifer, a pie chart may be presented alongside the arrow, where the size of the pie represents the strength (or total liquid rate) of the connection and the proportion represents the efficiency (or proportion of flowing fluids). These visualization systems, along with systems for determining strength, efficiency, and uncertainty in a model)



Regarding claim 4
The combination of Malki, Rossi and Davidson does not teach wherein the obtaining field data is repeated at least once every hour
However, Matringe further teaches wherein the obtaining field data is repeated at least once every hour.(see col 12 line 18-21- Unlike classical reservoir simulation models which may take months to be built and calibrated and hours to run, the models described herein can be created in days or hours, updated in hours or minutes and run in seconds)

Regarding claim 5
The combination of Malki, Rossi and Davidson does not teach wherein determining the health of the injector well is repeated at least once every hour.
However, Matringe further teaches wherein determining the health of the injector well is repeated at least once every hour. (see col 12 line 18-21-Unlike classical reservoir simulation models which may take months to be built and calibrated and hours to run, the models described herein can be created in days or hours, updated in hours or minutes and run in seconds)

Regarding claim 10
The combination of Malki, Rossi and Davidson does not teach wherein estimating the fluid connectivity comprises at least one of: running single-phase, steady-state flow diagnostics using the field data for each of the injector wells, the field data for each of the producer wells, and the model; mining the field data for each of the injector wells and the field data for each of the producer wells to infer reservoir connectivity; running field tracer programs to infer reservoir connectivity; conducting interference testing; and running multiphase reservoir simulations.
However, Matringe further wherein estimating the fluid connectivity comprises at least one of: running single-phase, steady-state flow diagnostics using the field data for each of the injector wells, the field data for each of the producer wells, and the model; mining the field data for each of the injector  conducting interference testing; and running multiphase reservoir simulations. (see Malki abstract Next, the computer system applies the calculated pressure distribution as an input to a tracer algorithm for an injector well and for a producer well to identify tracer flow values for materials flowing from the injector well to the producer well. The computer system further combines the identified tracer flow values to generate well allocation factors representing relationships in material flow. The computer system then determines the efficiency of each inter-well connection using a fractional flow model that incorporates the determined material flow strength measurement, and provides the inter-well connection efficiencies to a controller for controlling material flow through the injector and/or the producer well.)


Regarding claim 13
The combination of Malki, Rossi and Davidson does not teach generating flow diagnostics from the field data and the model.
However, Matringe further teaches generating flow diagnostics from the field data and the model. (see col 14 line 27-37-The connection strength 318 defines the total volume of liquid that is being carried between two wells. The connection efficiency 325 describes the proportion of each fluid carried by the connection. The system may use a reservoir engineering method, known as fractional flow modeling (FFM), to quantify the historical efficiency of a connection. FFM may be used to describe the evolution of the proportion of fluid being produced at one end of a system and during injection at the other end of the system. FFM may be used, for example, in core analysis to model the fluids being produced at one end of an oil-filled core when flooded with water at the other end. In embodiment herein, FFM is used to represent the fraction of the various fluids flowing in a producer that originated from a specific injector and traveled through a connection)

         Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Malki et al. (PUB no: US 20090276100 A1) hereinafter Malki in view of Rossi (PUB NO: US 20120095733 A1) and further in view of Davidson (PUB NO: US 20090306947 A1) and still further in view of Sayarpour (PUB NO: US 20160061020 A1)

Regarding claim 14
The combination of Malki, Rossi and Davidson does not teach generating proxy connectivity information from the field data and at least one of:
a data-based connectivity model; field testing; or user input.
In the related field of invention, Sayarpour teaches generating proxy connectivity information from the field data (see para 197-At 2006, the generated response times, the generated interwell connectivity, the received production data, the received injection data, or any combination thereof may be used to generate a proxy of pore volume swept per injection well and production well pair for the first flood operation. And at least one of: a data-based connectivity model; field testing; and user input. (see para 78-The field data 222 can include dynamic log data 412, such as well log data and production log data. The field data 222 can also include dynamic well test data 414. For example, well test data can include a production logging test (PLT), an injection logging test (ILT), etc. see para 87- At 510, pressure transient analysis can be conducted on the well test data 414. For example, one or more pulse tests can be part of the pressure transient analysis. The tracer data analysis can be conducted at 510 by the Petro technical application 221 or another application (e.g., another Petro technical application).)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing real-time reservoir management of one or more oil reservoirs across one or more oilfields as disclosed by Malki, Rossi and Davidson to include generating proxy connectivity information from the field data and at least one of: a data-based connectivity model; field testing; and user input as taught by Sayarpour in the system of Malki, Rossi and Davidson in order to treat the generated response time for the particular interwell connectivity of the well pair as the proxy of pore volume swept for analyzing a flood operation on a hydrocarbon reservoir.  (See Sayarpour, Abstract and para 198-200)


Relevant prior art 

10.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. US 20190112914 A1.
Discussing a method of the inter -well tracers of oilfield production monitoring programs. Tracers can be injected into injection wells and recovered from production wells in order to determine well connectivity and fluid flow allocations between wells. Production optimization is performed using the improved geological models, including predicting optimized controls and updating, using the predicted optimized controls, water injection rates and fluid production rates for individual injectors and producers.


Conclusion

11.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
12.           All claims 1-11 and 13-15 are rejected.
13.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the health of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PURSOTTAM GIRI/Examiner, Art Unit 2147                                                                                                                                          

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147